Per Curiam.
The action was for damages from alleged fraudulent representations as to a bond and mortgage, defendant being plaintiff’s attorney-at-law at the time, which the complainant alleged induced the plaintiff to purchase the bond and mortgage and to pay for it $650. Assuming the allegations of the complaint to be true, it was the right of the plaintiff, to rescind the bargain and sale of the bond and mortgage, and to recover the amount paid by him. That would be at least the measure of damages. The facts disclosed by the affidavits of both sides, did not make a clear preponderance of evidence, to show that the plaintiff could not succeed in his action.
Order below reversed, with $10 costs, and motion made below denied, with $10 costs, to abide event of action.